Name: 2005/337/EC: Council Decision of 25 April 2005 appointing three Italian members and one Italian alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2006-06-13; 2005-04-29

 29.4.2005 EN Official Journal of the European Union L 108/66 COUNCIL DECISION of 25 April 2005 appointing three Italian members and one Italian alternate member to the Committee of the Regions (2005/337/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2002 to 25 January 2006 (1). (2) Two seats as a member of the Committee of the Regions have become vacant following the resignation of Mr Alfonso ANDRIA and Ms Mercedes BRESSO, notified to the Council on 12 July 2004 and 14 July 2004. (3) One seat as a member and one seat as an alternate member of the Committee of the Regions have become vacant as a result of the coming to an end of the mandates of Mr Silvano MOFFA and Mr Francesco BISOGNO, notified to the Council on 14 February 2005. (4) On 14 February 2005, the Italian Government proposed to the Council the names of the candidates to occupy these four vacant positions, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the mandate still to run, namely until 25 January 2006: (a) as members: Mr Francesco CROCETTO Consigliere Provinciale di Potenza Provincia di Potenza  presso Presidenza del Consiglio in place of Mr Silvano MOFFA, Ms Sonia MASINI Presidente Provincia di Reggio Emilia in place of Ms Mercedes BRESSO, Mr Guido MILANA Consigliere Provinciale di Roma in place of Mr Alfonso ANDRIA; (b) as an alternate member: Mr Vincenzo GIULIANO Consigliere Provincia di Potenza in place of Mr Francesco BISOGNO. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day of its adoption. Done at Luxembourg, 25 April 2005. For the Council The President J. ASSELBORN (1) OJ L 24, 26.1.2002, p. 38.